Citation Nr: 1732702	
Decision Date: 08/11/17    Archive Date: 08/23/17

DOCKET NO.  10-19 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Eric Struening, Associate Counsel





INTRODUCTION

The Veteran served in the Army National Guard from April 2004 to July 2005 with active duty for training from March 2005 to June 2005. This case comes before the Board of Veterans Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The Veteran's claims file is now in the jurisdiction of the Cleveland, Ohio RO.

The case was previously before the Board in June 2011, July 2014, and April 2016 and remanded for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In accordance with the April 2016 Board remand, the Veteran was scheduled for an examination in May 2016 with an otolaryngologist to determine the nature and etiology of any hearing loss or tinnitus disability present during the period of the claim.  The Veteran failed to report for the examination.  However, in the December 2016 written brief, the Veteran's representative asserted that the Veteran had not received notice of the scheduled VA examination.  Based on a review of the record, the Board agrees.  Accordingly, as good cause is shown for his failure to report for the examination, it should be rescheduled.

The Board advises the Veteran that when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655.  

Additionally, updated treatment records should be obtained.  See 38 C.F.R. § 3.159. See also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all medical care providers who treated the Veteran for hearing loss or tinnitus since April 2016.  After securing the necessary release, take all appropriate action to obtain these records.

2.  After the completion of the above, the AOJ should schedule the Veteran for a VA examination, preferably with an otolaryngologist, to determine the nature and etiology of any hearing loss and tinnitus disability present during the period of the claim.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated tests and studies (including audiometric studies) should be performed.

Following the examination and a review of the relevant records and lay statements, the examiner should address the following:  

(a)  Is there a diagnosis of hearing loss disability for VA purposes (as defined by 38 C.F.R. § 3.385) at any time since June 2008?  If so, is it at least as likely as not that the hearing loss is related to noise exposure in service?

(b)  Is there a diagnosis of tinnitus at any time since June 2008?  If so, is it at least as likely as not that the tinnitus is related to service? 

In providing the opinions, the examiner should consider, and discuss as necessary, the November 2008, June 2009, and July 2011 audiological evaluations of record; the possibility of late-onset hearing loss, and; the Veteran's lay statement to the effect that his hearing loss is due to in-service firing of various weapons, including machine guns, and grenade launchers, on a regular basis.

The examiner must explain the rationale for all opinions in detail, citing to supporting clinical data and/or medical literature, as appropriate.  If an opinion cannot be provided, the examiner should indicate why.  

3.  The AOJ should then review the record and re-adjudicate the claims.  If any benefit sought on appeal remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

